13 N.Y.2d 814 (1963)
The People of the State of New York, Respondent,
v.
Automobile Transporters Welfare Fund et al., Appellants.
Court of Appeals of the State of New York.
Argued June 4, 1963.
Decided July 10, 1963.
David Previant, of the Wisconsin Bar, admitted on motion pro hac vice, Charles R. Katz and John S. Williamson, Jr., for appellants.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz and Philip Kahaner of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, with costs; no opinion.